      Case 2:04-cr-20088-JWL-JPO Document 95 Filed 04/24/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                 Case No. 04-20088-01-JWL
                                       )
JAMES HOLLY,                           )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

      This matter comes before the Court on defendant’s motion to reduce his sentence

pursuant to 18 U.S.C. § 3582(c)(1)(B) and the First Step Act of 2018 (Doc. # 89). For the

reasons set forth below, the Court denies the motion.1



      I.       Background

      In 2005, defendant pleaded guilty to one count of possession with intent to distribute

50 grams or more of cocaine base (crack) in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(A)(iii). Defendant’s plea agreement stated that he understood that the offense

called for a mandatory minimum term of imprisonment of 10 years; that the factual basis

of the plea involved controlled purchases and seizures of a total of 305.7 grams of crack

cocaine, 10 grams of cocaine HCL, and 597 grams of marijuana; that defendant was in fact


      1
          On March 17, 2020, this case was reassigned to the undersigned judge.
      Case 2:04-cr-20088-JWL-JPO Document 95 Filed 04/24/20 Page 2 of 9




guilty of the offense; and that the Government would recommend a sentence at the low end

of the applicable sentencing guideline range, determined from the relevant conduct and

including a three-level reduction for acceptance of responsibility. The applicable guideline

range, based in part on a total of 288.9 net grams of cocaine base attributed to defendant,

was 121 to 151 months. Defendant was subsequently sentenced to a term of imprisonment

of 121 months followed by five years of supervised release.

       In 2008, defendant, through counsel, moved for a reduction of his sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a retroactive sentencing guideline amendment that

yielded an amended sentencing range of 97 to 121 months. Because of the statutory

mandatory minimum sentence, however, defendant requested only a reduction to 120

months. The Court determined that the amended range was 97 to 121 months, and it

granted the motion, reducing defendant’s term of imprisonment to 120 months, in

accordance with the mandatory minimum.

       On June 19, 2013, defendant was released from prison, and his term of supervised

release began. On March 7, 2014, the Court modified certain conditions of defendant’s

supervision, with defendant’s consent, to allow for participation in a residential reentry

center. The Court noted in the order that defendant had tested positive for cocaine on

multiple occasions and that defendant had admitted to using cocaine on a regular basis

since his release.

       On April 26, 2017, defendant stipulated to multiple violations of the terms of his

supervised release, including the use of controlled substances, and the Court revoked the

supervised release. The Court sentenced defendant to a term of imprisonment of 12

                                             2
      Case 2:04-cr-20088-JWL-JPO Document 95 Filed 04/24/20 Page 3 of 9




months, followed by two years of supervised release. After serving that term, defendant

was released from prison on May 16, 2018.

       On November 5, 2019, defendant again stipulated to violations that included drug

use, and the Court again revoked defendant’s supervised release. The Court sentenced

defendant to a term of imprisonment of 18 months, with no term of supervised release.

Defendant now seeks a reduction in his sentence to time already served.



       II.    Analysis

       Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(B)

and the First Step Act of 2018. The former statute provides that a district court “may

modify an imposed term of imprisonment to the extent otherwise permitted by statute.”

See id. Section 404 of the First Step Act provides that “[a] court that imposed a sentence

for a covered offense may . . . impose a reduced sentence as if section 2 and 3 of the Fair

Sentencing Act of 2010 . . . were in effect at the time the covered offense was committed.”

See Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018). “Covered offense” for

purposes of that provision “means a violation of a Federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . .

. , that was committed before August 3, 2010.” See id. § 404(a). Section 2 of the Fair

Sentencing Act of 2010 amended 18 U.S.C. § 841 by raising the thesholds for five- and

ten-year mandatory minimum sentences from 5 grams and 50 grams of cocaine base to 28




                                            3
      Case 2:04-cr-20088-JWL-JPO Document 95 Filed 04/24/20 Page 4 of 9




grams and 280 grams respectively. See Pub. L. 111-220, § 2, 124 Stat. 2372, 2372 (2010).2

Thus, defendant’s conviction under the cocaine provisions of 18 U.S.C. § 841 would be a

“covered offense” within the scope of Section 404 of the First Step Act.

       Section 404 further provides: “Nothing in this section shall be construed to require

a court to reduce any sentence pursuant to this section.” See Pub. L. No. 115-391, § 404(c),

132 Stat. 5194, 5222. Thus, relief under these statutes is completely discretionary. See

United States v. Jackson, 945 F.3d 315, 320 (5th Cir. 2019) (the fact that the defendant is

eligible for resentencing does not mean that he is entitled to it; Section 404(c) of the First

Step Act grants the district court discretion not to reduce the sentence), cert. denied, 2020

WL 1906710 (U.S. Apr. 20, 2020); see also United States v. McKinney, 382 F. Supp. 3d

1163, 1170 (D. Kan. May 9, 2019) (Lungstrum, J.) (citing Section 404(c); even if reduction

were authorized under the First Step Act, court would exercise its discretion to hold that a

reduction was not warranted in that case). Moreover, the First Step Act authorizes only an

adjustment according to its terms – as if the Fair Sentencing Act had been in effect – and

does not permit a plenary resentencing. See United States v. Hamilton, 790 F. App’x 824,

826 (7th Cir. 2020) (unpub. op.); United States v. Alexander, 951 F.3d 706, 708 (6th Cir.

2019); United States v. Wirsing, 943 F.3d 175, 181 n.1 (4th Cir. 2019); United States v.

Hegwood, 934 F.3d 414, 418 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019); McKinney,

382 F. Supp. 3d at 1165.3


       2
        Section 3, which eliminated the statutory mandatory minimum sentence for simple
possession, see Pub. L. 111-220, § 3, 124 Stat. 2372, 2372, is not relevant here.
      3
        Thus, there is no requirement of a hearing with defendant present. See Jackson,
945 F.3d at 321. The Court concludes that this matter may be decided without a hearing.
                                              4
      Case 2:04-cr-20088-JWL-JPO Document 95 Filed 04/24/20 Page 5 of 9




       The Government notes that defendant is not now serving his originally-imposed

term of imprisonment, but is instead serving a term imposed after revocation of his

supervised release.    Nevertheless, the Government does not argue that defendant is

ineligible for relief under the First Step Act for that reason. The Supreme Court has stated

that postrevocation penalties relate to the original offense, see Johnson v. United States,

529 U.S. 694, 701 (2000), and relying on that unitary framework of sentencing, the circuit

courts that have addressed the issue have concluded that a defendant serving a sentence for

a supervised release violation remains eligible for relief under Section 404 of the First Step

Act. See United States v. Woods, 949 F.3d 934, 937 (6th Cir. 2020); United States v.

Venable, 943 F.3d 187, 193-94 (4th Cir. 2019). The Court thus assumes that defendant is

not precluded from relief in this case by the fact that he is presently imprisoned for a

violation of supervised release.

       The Government does argue that defendant is not entitled to relief because he would

still be subject to the same 10-year mandatory minimum sentence, even if the changes from

the Fair Sentencing Act were applied, because over 280 grams of cocaine base were

attributed to him at sentencing. As a preliminary matter, courts have generally held that

meeting the requirement of a “covered offense” under Section 404 of the First Step Act

depends on whether the Fair Sentencing Act modified the penalties for the defendant’s

statute of conviction, not for his conduct. See Jackson, 945 F.3d at 319-20; Wirsing, 943

F.3d 185-86. Thus, because defendant was convicted of violating the cocaine provisions

of 18 U.S.C. § 841 and the Fair Sentencing Act modified the mandatory minimum for those

offenses, defendant is eligible to seek a reduction under the First Step Act.

                                              5
      Case 2:04-cr-20088-JWL-JPO Document 95 Filed 04/24/20 Page 6 of 9




       The Government nonetheless appears to argue that a reduction is not available here

because sentencing defendant under the Fair Sentencing Act’s modifications would not

result in a different sentence. As noted above, the Court previously applied a lowered

guideline range – 97 to 121 months – to defendant, although it still applied the mandatory

minimum of 120 months. Thus, defendant’s sentence would change under the Fair

Sentencing Act only if the 10-year minimum no longer applied. Defendant was charged

with possessing 50 grams or more of cocaine base with intent to distribute, and if that

amount were used, only a five-year minimum would apply under the Fair Sentencing Act’s

amendments. If the amount found by the Court – 288 grams – were used instead, the 10-

year minimum would still apply. After the Supreme Court’s decision in Alleyne v. United

States, 579 U.S. 99 (2013), facts that increase the statutory minimum sentence must be

found by a jury beyond a reasonable doubt. See id. In this case, defendant was charged

based on the 50-gram amount; thus, defendant might argue in this case that that amount

should be used, not the judge-found amount of 288 grams, and a five-year minimum should

now apply.

       In support of its argument, the Government cites United States v. White, 413 F.

Supp. 3d 15 (D.D.C. 2019), appeals filed (D.C. Cir. Aug. 22, 2019), in which the

defendants were charged with a conspiracy to distribute 50 grams or more of cocaine base,

but were sentenced based on a quantity well in excess of 280 grams. See id. The court

agreed with the weight of authority that, because the Fair Sentencing Act modified the

penalties for the statute of conviction, the defendants were eligible for relief under the

language of the First Step Act. See id. at 31-38. The court nevertheless concluded, after a

                                            6
      Case 2:04-cr-20088-JWL-JPO Document 95 Filed 04/24/20 Page 7 of 9




lengthy analysis, that reduced sentences were not available under the First Step Act because

the Fair Sentencing Act had no effect there, as the quantities actually involved in the

offenses meant that the applicable mandatory minimum sentence did not change for those

defendants. See id. at 48-51. The court also concluded, after a thorough analysis, that

Alleyne did not prevent use of the attributed quantity (instead of the 50-gram quantity

charged and included in the jury verdict) for the following reasons: (1) Alleyne requires a

jury finding before a penalty may be increased, but a modification under the First Step Act

does not involve an increase in the defendant’s sentence; (2) Alleyne does not apply because

relief under Section 404 of the First Step Act is discretionary; and (3) Alleyne has not been

made retroactive by the Supreme Court.4 See id. at 42-47.

       The court’s analysis in White is persuasive. Indeed, the argument against applying

Alleyne and its requirement of a jury finding in the present case is even stronger than in

White because defendant pleaded guilty in this case (thus obviating the need for any jury

finding), specifically admitting conduct that involved a quantity in excess of the new 280-

gram threshold for a 10-year minimum sentence.

       Nevertheless, the Court need not decide whether Alleyne should apply here or

whether a reduced sentence is not available to defendant, in light of the Court’s decision,

applying its discretion, that no reduction is warranted in this case. See Jackson, 945 F.3d

at 320 (the fact that the defendant is eligible for resentencing does not mean that he is

entitled to it). First, a term of at least 10 years represents a fair sentence for defendant’s


       4
          The Tenth Circuit has noted that the Supreme Court has not made Alleyne
retroactive. See In re Payne, 733 F.3d 1027 (10th Cir. 2013).
                                              7
      Case 2:04-cr-20088-JWL-JPO Document 95 Filed 04/24/20 Page 8 of 9




crime. Defendant admitted to conduct involving 288 grams of cocaine base, an amount in

excess of even the increased threshold for a 10-year mandatory minimum sentence. There

is no reason to believe that the Government would not have charged a 280-gram offense in

the indictment, given the controlled purchases and seized amounts, if that amount had been

the statutory threshold at that time. Defendant acknowledged in the plea agreement that he

was subject to a 10-year minimum sentence.

       Second, the record reflects that defendant’s use of illegal drugs has continued

unabated after his releases from prison, with the result that the Court has imposed

additional conditions of release once and has revoked his supervised release twice. In light

of those continued violations, a reduction would not result in a sufficient sentence for

defendant’s original offense. See Woods, 949 F.3d at 938 (upholding district court’s

determination that crimes committed on supervised release indicated that the original

sentence was not sufficient to promote respect for the law, protect the public, or adequately

afford deterrence).

       Defendant argues that the Court has the authority to reduce his sentence. Defendant

has not addressed, however, the quantity of crack cocaine involved in his original offense

or his revocations. Nor has defendant offered any reason why the Court should exercise

its discretion to effect his present release from prison, despite the Court’s revocation mere

months ago.5 Accordingly, the Court in its discretion concludes that no reduction of


       5
         In the conclusion to his reply brief, defendant states the Court should grant the
requested relief because of the “spread . . . of COVID-19.” The Court will not address that
basis for relief, however, in the absence of further details concerning the presence of the
Continued…
                                             8
      Case 2:04-cr-20088-JWL-JPO Document 95 Filed 04/24/20 Page 9 of 9




defendant’s sentence is warranted under 18 U.S.C. § 3582(c)(1)(B) and the First Step Act,

and defendant’s motion is therefore denied.



      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion to

reduce his sentence pursuant to 18 U.S.C. § 3582(c)(1)(B) and the First Step Act of 2018

(Doc. # 89) is hereby denied.


      IT IS SO ORDERED.


      Dated this 24th day of April, 2020, in Kansas City, Kansas.


                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




virus and defendant’s exposure thereto at his place of confinement. Such relief is more
appropriately sought by motion pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), which provides
a procedure for seeking a reduction for extraordinary and compelling reasons.
                                              9
